Citation Nr: 1135932	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  04-12 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include a congenital fusion of the cervical spine.

2.  Entitlement to service connection for a lumbar spine disorder, to include L5 spondylolysis with spondylolisthesis, and to include as secondary to service-connected residuals of a left ankle fracture.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for residuals of a left foot fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to July 1979, and from December 1983 to December 1987.  His service also included active duty for training (ACDUTRA) from April 29, 1975 to August 29, 1975, as well as additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's August 2002 claims for entitlement to service connection for residuals of a left foot fracture, a cervical spine disorder, a lumbar spine disorder, and headaches.

In a September 2011 letter, the Veteran waived RO consideration of the evidence submitted following the most recent review by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2010).

The Veteran failed to appear at his hearing.  An April 2011 VA letter sent to the address of record, informing the Veteran that his requested hearing had been scheduled at the St. Petersburg, Florida, RO for June 22, 2011, was not returned.  The appellant has neither given good cause for his failure to appear, nor asked that the hearing be rescheduled; therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Additional development is needed prior to further consideration of the Veteran's claims for entitlement to service connection for a cervical spine disorder, to include a congenital fusion of the cervical spine; a lumbar spine disorder, to include L5 spondylolysis with spondylolisthesis; migraine headaches; and residuals of a left foot fracture.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

A medical examination is warranted for the Veteran's claimed cervical spine disorder, to include a congenital fusion of the cervical spine, because the information and evidence of record contains competent medical evidence of a currently diagnosed disability.  Specifically, in August 2008, a private physician, S.M.B., M.D., determined that a magnetic resonance imaging (MRI) test of the Veteran's cervical spine showed a dorsal cervical cord closure defect, and a somewhat small and atrophic cord.  Second, the information and evidence of record establishes that the Veteran suffered an event in service.  A July 1987 service treatment record shows that he was involved in a motor vehicle accident (MVA) in which he struck another car from behind; the clinician noted that the Veteran had decreased range of motion (ROM) in his neck, although it was the "same as usual."  Third, the information and evidence of record indicates that the claimed disability or symptoms may be associated with the established injury in service.  In an October 2002 letter, another private physician, B.R.P., M.D., wrote that "In my professional medical opinion, there does exist the possibility that during the patient's military service, the problem that he did have in his neck was aggravated and that the physical demands required during his military service may have contributed to some of his present medical conditions with regards to the arthritic changes above and below the congenital fusion site of the cervical spine."  Because the Veteran has satisfied all three elements, a medical examination is warranted for the Veteran's claimed cervical spine disorder, to include a congenital fusion of the cervical spine.  38 C.F.R. § 3.159(c)(4).

The Board notes that his private physician's October 2002 opinion is insufficient to support a grant of service connection for the Veteran's cervical spine disorder because opinions consisting of speculation or uncertainty-as here, by use of the word "possibility"-are inadequate for establishing service connection.  Bostain v. West, 11 Vet. App. 124 (1998) (a private physician's opinion that a Veteran's preexisting service-related condition "may have" contributed to his ultimate demise was too speculative, standing alone, to be deemed new and material evidence to reopen cause-of-death claim); Obert v. Brown, 5 Vet. App. 30 (1993) (a medical opinion expressed in terms of "may be related to service" necessarily implies "may or may not," and therefore is too speculative to establish a plausible claim); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (a medical professional's use of equivocal language such as "may or may not be related to service" was too speculative to constitute a definitive opinion on issue of causation).

Congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2010).  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  Although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  Therefore, as part of the examination, the VA examiner should provide an opinion as to whether the Veteran's cervical spine condition is a congenital or developmental "disease" or "defect."  Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).

A medical examination is also warranted for the Veteran's claimed lumbar spine disorder, to include L5 spondylolysis with spondylolisthesis, because the information and evidence of record contains competent medical evidence of a currently diagnosed disability.  The Veteran's claims file includes multiple diagnoses of the lumbar spine during the pendency of the claim, including a September 2008 diagnosis by G.R., M.D., of combined broad-based disc bulging, hypertrophic arthritic changes and anterior subluxation, based on computed tomography (CT) scan results; and S.M.B.'s February 2009 diagnosis of grade II spondylolisthesis at L5-S1 with spina bifida occulta at the sacrum and stenosis at L4-5, also based on the results of a CT scan.  Second, the information and evidence of record establishes that the Veteran suffered an event in service.  The Veteran's service treatment records show that he also complained of back pain during treatment for his aforementioned July 1987 MVA.  Third, the information and evidence of record indicates that the claimed disability or symptoms may be associated with the established injury in service; the Veteran wrote in September 2002 that his back pain was present during service, aggravated during service, and continues today.  Because the Veteran has satisfied all three elements, a medical examination is warranted for the Veteran's claimed lumbar spine disorder, to include L5 spondylolysis with spondylolisthesis.  38 C.F.R. § 3.159(c)(4).  In addition to the foregoing, the Board notes that the Veteran asserted in an undated VA Form 21-4142 that his service-connected residuals of a left ankle fracture may have led to his need for back surgery.

A medical examination is also warranted for the Veteran's claimed headaches, to include migraine headaches, because the information and evidence of record contains competent lay evidence of persistent or recurrent symptoms of disability.  Specifically, the Veteran is competent to report that he experiences headaches.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); see also 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  Second, the information and evidence of record establishes that the Veteran suffered an event in service.  In May 1975, during his ACDUTRA, an in-service clinician noted that the Veteran had an 8-to-9 month cyst on his head which caused dizziness and headaches.  Third, the information and evidence of record indicates that the claimed disability or symptoms may be associated with the established injury in service; the Veteran wrote in September 2002 that he suffered from severe migraines in service and continues to suffer from them since his discharge from service.  Because the Veteran has satisfied all three elements, a medical examination is warranted for the Veteran's claimed lumbar spine disorder, to include L5 spondylolysis with spondylolisthesis.  38 C.F.R. § 3.159(c)(4).

With respect to the Veteran's claimed residuals of a left foot fracture, VA provided the Veteran with a compensation and pension (C&P) examination of his left foot in June 2004.  The examiner noted that the Veteran had a history of a small evulsion fracture of the cuboid (one of the seven tarsal bones of the foot); however, he limited his etiological opinion to a discussion of the Veteran's degenerative changes of the tibiotalar (ankle) joint, which he related to the Veteran's frequent ankle sprains in service.  That examination report is therefore inadequate for VA purposes.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (in order for a VA examination to be considered adequate in a case of service connection, the VA examiner must either provide an etiological opinion, or provide a rationale for why an etiological opinion cannot be rendered); Barr v. Nicholson, 21 Vet. App. 303, 311; Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Consequently, a new VA examination of the Veteran's claimed residuals of a left foot fracture is required.

VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate his claim, including making reasonable efforts to obtain all potentially relevant records that the Veteran adequately identifies and authorizes VA to obtain.  See 38 U.S.C. § 5103A(a)(1), (b)(1); Moore v. Shinseki, 555 F.3d 1369, 1372-75 (Fed.Cir.2009).  VA is required to obtain disability records from Social Security Administration (SSA) if VA determines, without review of the actual records, that there is a reasonable possibility that such records are relevant to the Veteran's claim for VA disability compensation.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  In this case, the Veteran asserted in an August 2010 letter that, after his back surgery, SSA found him to be totally and permanently disabled and unemployable.  Therefore, on remand, the AOJ should obtain the Veteran's SSA records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any decision(s) and accompanying medical records submitted in support of any claim by the Veteran for disability benefits from the SSA and associate them with the claims file.  If records are unavailable, SSA should so indicate.

2.  After completion of the above, schedule the Veteran for a VA examination, by an appropriate specialist, to determine the etiology of his claimed cervical spine disorder, to include a congenital fusion of the cervical spine.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  The examiner must indicate whether such review was accomplished.

The examiner should provide an opinion as to whether the Veteran's cervical spine disorder is of congenital, developmental or familial origin.

(A)  If the examiner finds that the Veteran's cervical spine disorder is of congenital, developmental or familial origin, then the examiner should provide an opinion as to whether it is a disease or defect.

(1)  If the examiner finds that the Veteran's cervical spine disorder is a disease of congenital, developmental or familial origin, then the examiner should provide an opinion as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression.

(2)  If the examiner finds that the Veteran's cervical spine disorder is a defect of congenital, developmental or familial origin, then the examiner should provide an opinion as to whether it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

(B)  If the examiner finds that the Veteran's cervical spine disorder is not of congenital, developmental or familial origin, then the examiner should provide an opinion as to whether it is at least as likely as not that his claimed cervical spine disorder was caused or aggravated beyond its natural progression during or as a result of his service.

The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide an opinion, he or she should state the reason(s) why.

3.  After completion of 1., above, schedule the Veteran for a VA examination, by an appropriate specialist, to determine the etiology of his claimed lumbar spine disorder, to include L5 spondylolysis with spondylolisthesis.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  The examiner must indicate whether such review was accomplished.

The examiner should provide an opinion as to whether it is at least as likely as not that his lumbar spine disorder was caused or aggravated beyond its natural progression during or as a result of his service.

The examiner should also provide an opinion as to whether it is at least as likely as not that his lumbar spine disorder was caused or aggravated as a result of his service-connected residuals of a left ankle fracture.

The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide an opinion, he or she should state the reason(s) why.

4.  After completion of 1., above, schedule the Veteran for a VA examination, by an appropriate specialist, to determine the etiology of his claimed migraine headaches.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  The examiner must indicate whether such review was accomplished.

The examiner should provide an opinion as to whether it is at least as likely as not that his migraine headaches were caused or aggravated beyond their natural progression during or as a result of his service.

The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide an opinion, he or she should state the reason(s) why.

5.  After completion of 1., above, schedule the Veteran for a VA examination, by an appropriate specialist, to determine the etiology of his claimed residuals of a left foot fracture.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  The examiner must indicate whether such review was accomplished.

The examiner should provide an opinion as to whether it is at least as likely as not that his claimed residuals of a left foot fracture were caused or aggravated beyond their natural progression during or as a result of his service.

The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide an opinion, he or she should state the reason(s) why.

6.  After completion of the above, the AOJ should readjudicate the claims for entitlement to service connection for a cervical spine disorder, to include a congenital fusion of the cervical spine; a lumbar spine disorder, to include L5 spondylolysis with spondylolisthesis; migraine headaches; and residuals of a left foot fracture.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


